DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 4/30/2021 has been accepted. 

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that in Ueda, “a selection button is not displayed together with thumbnail images in the document display area 304” and “in Fig. 24, the plurality of the thumbnail images is not displayed on the view display screen”. Therefore, Applicant argues that Ueda doesn’t teach "the terminal device: receives history information including a plurality of the first images from the server device; displays the plurality of the first images at a time and displays a selection button for each of the first images based on the history information received from the server device” (Remarks pages 9 and 10). Examiner respectfully disagrees.
Given the claim its broadest reasonable interpretation, the limitation “displays the plurality of the first images at a time and displays a selection button for each of the first images” does not require the “plurality of the first images” to be displayed together or simultaneously with “a selection button”. The claim merely describes a terminal device that can display the “plurality of the first images” and the “selection button”. Therefore, 
Therefore, Ueda teaches the claimed invention.
Regarding claim 8, Applicant states the limitation “inherently provide sufficient structure” (Remarks pages 6 and 7). Examiner respectfully disagrees. The limitation “a communicator” is not modified by sufficient structure e.g. “a processor executing instructions stored in a memory to perform the functions of the communicator”. Therefore, the claim will interpreted under 35 U.S.C. 112(f). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
By executing a program, the controller 100 functions as a FAX controller 102, an image processor 104, and a user manager 106 (¶ 0028, Fig. 2).
The FAX controller 102 performs FAX transmission and FAX reception. For example, the FAX controller 102 transmits an image of a document read by the image reader 120, from the line communicator 140 to another device via a telephone line. In the case of Internet FAX, the FAX controller 102 transmits an image from the NW communicator 150 to another device via the Internet (¶ 0029, Fig. 2). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2006/0197979, hereinafter Kawasaki) in view of Ueda et al. (US 2011/0258540, hereinafter Ueda).

Regarding claim 1, Kawasaki teaches a system (¶¶ 0136-0152, Fig. 10) comprising: 
an image communication device that transmits and receives an image (MFP 401 receives FAX image; ¶¶ 0137-0146, Fig. 10 and ¶ 0156, Fig. 12 S411); 
a server device that communicates with the image communication device (server 403; ¶ 0147, Fig. 10 and ¶ 0149, Fig. 11); and 
a terminal device that communicates with the server device (PC 405; ¶ 0138 and ¶ 0147, Fig. 10), 
wherein the image communication device transmits, to the server device, a first image based on a received image and communication information at a time when the image is received (transmit communication file and image file to file server 403, ¶ 0159, Fig. 12 S417), 
the terminal device (PC 405; ¶ 0147, Fig. 10 and ¶ 0163): 

displays the plurality of the first images at a time and displays a selection button for each of the first images based on the history information received from the server device; and 
transmits a reply command to the server device, based on an operation of a user to the selection button, and 
the image communication device transmits a second image to a destination included in the communication information, if the image communication device receives the reply command from the server device.
However, Ueda teaches the terminal device (client terminal 101; ¶¶ 0047-0049, Fig. 1 and ¶¶ 0051-0056, Fig. 2): 
receives history information (receive folder display setting and document list; ¶¶ 0099-0101, Fig. 12 S1408) including a plurality of the first images from the server device (server terminal 102 transmits thumbnail images to client terminal 101 for display; ¶ 0048, ¶ 0064 Fig. 4, and ¶ 0103 Fig. 14 S1415); 
displays the plurality of the first images at a time (document display area 305; ¶¶ 0103-0104; Fig. 14) and displays a selection button for each of the first images based on the history information received from the server device (button 2402 for each document when document from document list is selected; ¶ 0132 Fig. 14 and ¶¶ 0138-0139 Fig. 24); and 
transmits a reply command to the server device, based on an operation of a user to the selection button (acceptance applying process; ¶ 0139, Figs. 21 and 24), and 

Kawasaki and Ueda are in the same field of endeavor of a system including an image communication device, a server, and a terminal that transmits an image with each other. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kawasaki to include a terminal device and image communication device that receives and transmits an image as taught by Ueda. The combination improves the system by providing a simple means for a user to manage a received image (¶¶ 0013-0018, Ueda).

Regarding claim 2, Kawasaki in view of Ueda teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the terminal device displays a timeline that displays messages in a chronological order, and displays the first image together with the communication information on the timeline.
However, Ueda teaches wherein the terminal device displays a timeline that displays messages in a chronological order, and displays the first image together with the communication information on the timeline (document display area 305, ¶¶ 0103-0104, Figs. 14 and 15).
The motivation applied to claim 1 is incorporated herein.


However, Ueda teaches wherein the terminal device displays, on the timeline, a thumbnail image being a reduced image of the first image (document display area 305, ¶¶ 0103-0104, Figs. 14 and 15).
The motivation applied to claim 1 is incorporated herein.

Regarding claim 4, Kawasaki in view of Ueda teach the system according to claim 2, but Kawasaki does not explicitly teach wherein a button is displayed on the timeline, and the terminal device transmits a reply command to the server device if the button is selected.
However, Ueda teaches wherein a button is displayed on the timeline, and the terminal device transmits a reply command to the server device if the button is selected (pressing thumbnail begins acceptance applying process; ¶ 0132, Figs. 14 and 24)
The motivation applied to claim 1 is incorporated herein.

Regarding claim 5, Kawasaki in view of Ueda teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the history information includes communication information corresponding to the first image, and the terminal device displays, communication information at a time when the image is received for each first image, based on the history information.


The motivation applied to claim 1 is incorporated herein.

Regarding claim 6, Kawasaki in view of Ueda teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the history information includes information indicating that a reply is transmitted, and the terminal device displays the list display together with identification information indicating that the reply is transmitted.
However, Ueda teaches wherein the history information includes information indicating that a reply is transmitted (¶¶ 0129-0130, Fig. 19), and the terminal device displays the list display together with identification information indicating that the reply is transmitted (document display area 305, ¶¶ 0103-0104, Figs. 14 and 15).
The motivation applied to claim 1 is incorporated herein.

Regarding claim 7, Kawasaki in view of Ueda teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the second image includes at least the first image.
However, Ueda teaches wherein the second image includes at least the first image (target document, ¶ 0150, Fig. 25).


Claims 8 and 10 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 8 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawano (US 2009/0122342) teaches a system that displays transmission history.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672